Order, Supreme Court, New York County (Bonnie G. Wittner, J.), entered on or about June 2, 2006, which specified and informed defendant that the court would resentence him for his conviction of three counts of criminal possession of a controlled substance in the first degree to an aggregate term of 28 years, unanimously affirmed, and the matter remitted to Supreme Court, New York County, for further proceedings upon defendant’s application for resentencing.
We perceive no basis for reducing the proposed sentence, which reduces defendant’s original aggregate term from 35 years *427to life to 28 years. Concur—Lippman, RJ., Tom, Williams and Acosta, JJ.